DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 07/26/2022 is acknowledged. Claims 12-20 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2009/0014812).
In reference to claim 7, Wang et al. (US 2009/0014812) hereafter “Wang,” discloses a semiconductor device, with reference to Figure 1, comprising: 
a substrate comprising a first region LVP and a second region MV, paragraph 47;
a metal gate 48 disposed on the first region of the substrate; and a first channel located in the first region of the substrate and underlying the metal gate, paragraphs 66 and 67; 
a poly gate 15 disposed on the second region of the substrate, paragraph 50; and
 a second channel located in the second region of the substrate and underlying the poly gate, wherein a channel length of the second channel is greater than that of the first channel.
In reference to claim 8, Wang discloses the poly gate comprises: a gate oxide layer 13; a poly gate electrode 15 on the gate oxide layer; and spacers 19 on sidewalls of the gate oxide layer and the poly gate electrode, paragraphs 50 and 51.
In reference to claim 9, Wang discloses the poly gate electrode 15 is in contact with the gate oxide layer 9, paragraph 50.
	In reference to claim 11, Wang discloses a metal silicide layer 40 on the poly gate, paragraph 59.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0014812) in view of Kinoshita et al. (US 2006/0163662).
In reference to claim 1, Wang discloses a semiconductor device, comprising: 
a substrate comprising a first region LVP and a second region MV, paragraph 47; 
a metal gate 48 disposed on the first region of the substrate, paragraphs 66 and 67; and 
a poly gate 15 disposed on the second region of the substrate, paragraph 50. 
Wang is silent regarding a gate area of the poly gate is greater than that of the metal gate.
Kinoshita et al. (US 2006/0163662) discloses a semiconductor device including teaching first and second gates 11 and 12 of different width, resulting in the gate area of the wider gate being greater than that of the narrower gate, paragraph 59. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a gate area of the (wider) poly gate to be greater than that of the (narrower) metal gate. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the gate materials of Wang to the active areas of Kinoshita.	
In reference to claim 2, Wang discloses the poly gate comprises a gate oxide layer 13 and a poly gate electrode 15 on the gate oxide layer, paragraph 50.
In reference to claim 3, Wang discloses the poly gate electrode is in contact with the gate oxide layer, paragraph 50.
In reference to claim 5, Wang discloses a metal silicide layer 40 on the poly gate, paragraph 59.
In reference to claim 6, Wang discloses an aspect ratio of the poly gate is less than that of the metal gate, Figure 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0014812) in view of Kinoshita et al. (US 2006/0163662) as applied to claim 1 above and further in view of Kim et al. (US 6,621,114).
In reference to claim 4, Wang discloses the metal gate comprises a high-k dielectric layer 43 and a metal gate electrode 48 on the high-k dielectric layer, paragraphs 62, 66, and 67.
Wang does not disclose an interfacial layer.
Kim et al. (US 6,621,114), hereafter “Kim,” discloses a semiconductor device including teaching a metal gate comprising an interfacial layer, 404 in Figure 6, and a high-k dielectric layer 406 on the interfacial layer, col. 9 lines 34-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the metal gate to comprise an interfacial layer and the high-k dielectric layer to be on the interfacial layer. One would have been motivated to do so in order to improve the interface between the substrate and the high-k dielectric to avoid degradation of carrier mobility, col. 9 lines 39-44. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0014812) as applied to claim 1 above and further in view of Kim et al. (US 6,621,114).
In reference to claim 10, Wang discloses the metal gate comprises a high-k dielectric layer 43 and a metal gate electrode 48 on the high-k dielectric layer, paragraphs 62, 66, and 67, and spacers on sidewalls of the high-k dielectric layer and the metal gate electrode, paragraph 51.
Wang does not disclose an interfacial layer.
Kim discloses a semiconductor device including teaching a metal gate comprising an interfacial layer, 404 in Figure 6, and a high-k dielectric layer 406 on the interfacial layer, col. 9 lines 34-38, and spacers 122 on sidewalls of the interfacial layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the metal gate to comprise an interfacial layer, the high-k dielectric layer to be on the interfacial layer, and the spacers to be on sidewalls of the interfacial layer. One would have been motivated to do so in order to improve the interface between the substrate and the high-k dielectric to avoid degradation of carrier mobility, col. 9 lines 39-44. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897